Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 20, 1998; which ruled that claimant’s request for a hearing was untimely.
By notices mailed September 30, 1994 and October 3, 1994, claimant was found to be ineligible to receive unemployment insurance benefits because she did not have sufficient weeks of covered employment in her base period to file a valid original claim and was therefore charged with a recoverable overpayment of benefits. Although claimant testified that she tried to explain her situation to the local unemployment insurance office through numerous letters and telephone calls after receiving the notices, the record establishes that she failed to request a review hearing before an Administrative Law Judge until September 1996. While claimant asserts that she was unaware of her right to request a hearing, the record indicates that she neither read the entire unemployment insurance handbook that she had received nor the notices of determination which set forth the time limits in which to request a hearing. Inasmuch as claimant failed to offer a valid excuse for failing to request a hearing within the 30-day statutory limitation set forth in Labor Law § 620 (1) (a), we find no reason to disturb the decision of the Unemployment Insurance Appeal Board that claimant’s request for a hearing was untimely (see, Matter of Palmer [Commissioner of Labor], 250 AD2d 914; Matter of Capron [Sweeney], 244 AD2d 698).
Cardona, P. J., Mercure, Crew III, Yesawich Jr. and GrafFeo, JJ., concur. Ordered that the decision is affirmed, without costs.